Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 1 of 15 PageID #: 326




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                              CASE NO. 5:18-CV-00123-TBR-LLK

 GARY S. VANDER BOEGH                                                                   PLAINTIFF

 v.

 BRANDI HARLESS, et al.                                                             DEFENDANTS

                                       OPINION & ORDER

        Senior Judge Thomas B. Russell referred this matter to U.S. Magistrate Judge Lanny King

 for ruling on all discovery motions. [DN 16].

        This matter is currently before the Court on Defendants’ Motion to Compel to supplement

 responses to Defendants’ First Set of Interrogatories and Requests for Production of Documents.

 [DN 41]. Defendants filed their Motion to Compel on December 18, 2020. Id. On January 14,

 2021, Plaintiff responded. [DN 43]. On January 26, 2021, Defendants filed their reply to

 Plaintiff’s response. [DN 44]. Having received the Plaintiff’s and Defendant’s briefing on these

 issues, the motion is now fully briefed and ripe for adjudication. For the reasons set forth herein,

 Defendants Motion to Compel, [DN 41], is GRANTED.

                                            Background

        The entirety of the dispute revolves around Plaintiff's allegedly deficient discovery

 responses. Initially, Plaintiff's discovery responses to Defendants' Interrogatories and Requests

 for Production were due on February 24, 2019. [DN 41-1]. Plaintiff did not respond by this date.

 On April 23, 2019, all deadlines were vacated, including those discovery deadlines due to

 Plaintiff's health conditions. [DN 17]. During the stay, Plaintiff filed his Emergency Motion to

 Depose Material Witness, [DN 26], which was denied, [DN 29].




                                                  1
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 2 of 15 PageID #: 327




        On May 26, 2020, a scheduling order was entered requiring Plaintiff to respond to these

 same discovery requests by June 19, 2020. [DN 32]. Plaintiff did not respond by this date.

        On July 9, 2020 Plaintiff filed his motion for Extension of Time to Complete Discovery,

 [DN 33], which was granted; providing Plaintiff thirty days from the entry of that order to complete

 his responses, [DN 34]. And on August 12, 2020, following the expiration of this deadline,

 Plaintiff filed another Motion for Extension of Time to Complete Discovery, [DN 35], which was

 granted; providing Plaintiff an additional thirty days from the entry of that order, to complete his

 responses, [DN 37].

        On September 17, 2020, Plaintiff served his responses. [DN 42-2]. On September 25,

 Defendants provided Plaintiff with their objections. [42-3]. Plaintiff alleged they did not receive

 this and were given an extension permitting a response by November 6, 2020. [DN 41-5]. Plaintiff

 did not respond.

        Finally, on December 11, 2020, this Court granted leave for Defendants to file the Motion

 to Compel that is before this Court today. [DN 40].

                                             Discussion

        A party may obtain discovery of any non-privileged matter that is relevant to any issue in

 the case. Fed. R. Civ. P. 26(b)(1). It is the party “resisting discovery [that] bears the burden to

 establish that the material either does not come within the scope of relevance or is of such marginal

 relevance that the potential harm resulting from production outweighs the presumption in favor of

 broad disclosure." Invesco Int'l (N.A.), Inc. v. Paas, 244 F.R.D. 374, 380 (W.D. Ky. 2007). To

 resist discovery that appears relevant, the respondent “bears a heavy burden of demonstrating that

 disclosure will work a clearly defined and very serious injury." Id. (citing Empire of Carolina,

 Inc. v. Mackle, 108 F.R.D. 323, 326 (S.D.Fla.1985).



                                                  2
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 3 of 15 PageID #: 328




        It is impermissible not to answer questions. If the party does not know the answer, that

 party must not only explicitly say so, they must make some showing to support the statement.

 Specifically, the party objecting to interrogatories bears the burden of showing that the information

 sought is not reasonably available to it. Id.; see also, e.g., Lindholm v. BMW of N. Am., LLC, 2016

 WL 452315, at *5, (D.S.D. Feb. 5, 2016). “If the answering party lacks necessary information to

 make a full, fair and specific answer to an interrogatory, it should so state under oath and should

 set forth in detail the efforts made to obtain the information.” Lindholm, 2016 WL 452315, at *5,

 (quoting Essex Builders Grp., Inc. v. Amerisure Ins., 230 F.R.D. 682, 685 (M.D. Fla. 2005)).

        Where a party makes objections, they must not be boilerplate. Janko Enterprises, Inc. v.

 Long John Silver's, Inc., No. 3:12-CV-345-S, 2013 WL 5308802, at *7 (W.D. Ky. Aug. 19, 2013))

 (citing In re Heparin Products Liability Litigation, 273 F .R.D. 399, 410–411 (N.D.Ohio 2011))

 (“the mere statement by a party that an interrogatory or request for production is overly broad,

 burdensome, oppressive and irrelevant is not adequate to voice a successful objection.”). The

 Plaintiff asserts objections of relevance, breadth, burden, privacy, and work product privilege.

 [DN 41-2]. Not one of the objections is expanded upon beyond the boilerplate recitations in the

 answers or in briefing. Id., [DN 43]. Thus, each objection must fail as Plaintiff fails to meet their

 burden. To the extent that Plaintiff believes that “almost all of the material [Defendants] seek is

 already provided” it is necessary to provide a recitation of what is and is not required of the

 Plaintiff. [DN 43 at 2]. Each discovery issue shall be discussed in turn.

                              Interrogatory Request Numbers 5 & 6

        “In Interrogatory Nos. 5 and 6 Defendants requested the identity of individuals Plaintiff

 intends to call as witnesses during the trial of this matter and the identity of individuals who

 witnessed the incidents alleged in Plaintiff’s Amended Complaint or who have knowledge



                                                  3
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 4 of 15 PageID #: 329




 thereof.” [DN 41 at 5]. Plaintiff responded to both Interrogatories 5 and 6 with the same statement

 that he used to answer Interrogatory 4: “We are currently interviewing candidate experts and we

 will supplement the above information upon completion.” [DN 41-2 at 3]. However, neither

 Interrogatory 5 nor 6 pertained to experts. Id.

          The Federal Rules of Civil Procedure require more. Specifically, Rule 33 requires the party

 answering interrogatories to furnish “information available to the party.”                          Fed. R. Civ. P.

 33(b)(1)(B); see also Murphy v. Piper, 2018 WL 2538281, at *2 (D. Minn. June 4, 2018). In this

 context, that means that a party must provide “the name and, if known, the address and telephone

 number of each individual likely to have discoverable information—along with the subjects of that

 information—that the disclosing party may use to support its claims or defenses, unless the use

 would be solely for impeachment[.]” Fed. R. Civ. P. 26(a)(1)(A)(i).

          In the present case, it is apparent that Plaintiff has identified witnesses and withheld that

 information from the Defendants. In his amended complaint, Plaintiff identified George Johnson,

 Steve Davis, David Nelson, and several unnamed nuclear workers as witnesses to the incidents.

 [DN 8 at 5-6]. And identified Ronnie Andrews in his Emergency Motion to Depose Material

 witness.1 [DN 26]. These are all examples of individuals that Plaintiff must identify as witnesses

 in his response to these interrogatories. The Plaintiff must identify witnesses to the incidents and

 witnesses he intends to call at trial.




 1
   Plaintiff response states: “In one outrageous allegation, the Defense attempts to dirty up an effort to take the
 deposition of a dying witness who did in fact die a few days after the Court denied the request.” [DN 43 at 2]. This
 Court finds the contention raised by Defendants anything but outrageous—Plaintiff’s emergency motion demonstrates
 he is indisputably identifying witnesses and refusing to share the requisite information with Defendants, and that he
 is likely taking statements from witnesses. This highlights the central issue of this motion: Plaintiff refuses to comply
 with discovery rules. In the aforementioned motion, Plaintiff failed to demonstrate the relevance of the testimony, a
 critical burden of the Plaintiff in such cases. [DN 29 at 3]. And, as here, by failing to identify required information
 in advance, Plaintiff continues to prejudice Defendants by preventing them from conducting discovery in this case.

                                                            4
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 5 of 15 PageID #: 330




                                 Interrogatory Request Numbers 7 & 12

         Defendants allege that Plaintiff failed to “state the exact sequence of events leading up to,

 during, and after the incident(s) alleged in his Amended Complaint . . .” in response to

 interrogatory 7 and failed to “state the exact sequence of events leading up to, during, and after,

 the incidents occurring in July 2016, as alleged in Plaintiff’s Amended Complaint. . . ” in response

 to interrogatory 12. [DN 44 at 1]. Plaintiff’s answered the interrogatories as follows:

                  Interrogatory 7: “The instant incident involves a pattern of conduct
                  that has been ongoing for several years. Therefore, reference Police
                  Report and Video of Gary Vander Boegh’s attendance at a public
                  meeting on 08/10/2017 at the Paducah Convention Center for Cold
                  War Patriots (CWP) /Pro Case Management (PCM)
                  This was the latest incident that precipitated filing of the lawsuit.
                  However, the events that led to the incident go back several years.
                  Need more specific question.”

                  Interrogatory 12: Responding to the location request he states:
                  “Paducah Metropolitan Area; responding to the witness request he
                  states: “(This answer will be substantially altered based on clarified
                  questions in number 7) Evelyn Jeffords, David Jeffords, David
                  Nelson[;]” and in response to the names of law enforcement
                  involved he states: “Officer Drew, Sgt. K. ; Bryant Ofc. -There were
                  3 more unidentified Police Officers on the scene.” And in his
                  answer: “There were numerous events leading up to [sic] the
                  incident(s) that occurred in the Paducah Metropolitan Area.”

 [DN 41-2 at 5]. Defendants questions seek an explanation and chronology and are clearly

 relevant as Plaintiff put the events and persons at issue by filing the amended complaint.

         While courts may disagree on exact definitions of what constitutes a lack of specificity or

 an evasive answer, vague, non-responsive, and gaming responses are not to be tolerated.

 Plaintiff must provide a reasonable, complete, and specific answers to the questions asked and

 must include all the related information he knows.2 These responses lack specificity as required


 2
   “The answer to an interrogatory must be complete, specific, and responsive to the question. The answering party
 must construe the question fairly and not in a hypertechnical manner designed to justify not providing information
 that any reasonable reader would know was being sought. The answer given should include all information within

                                                         5
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 6 of 15 PageID #: 331




 by Fed.R.Civ.P. 33(b)(4) and are “evasive or incomplete” as contemplated by Fed.R.Civ.P.

 37(a)(4).3 They must be supplemented.

                                  Interrogatory Request Numbers 10 & 11

          Interrogatories 10 and 11 ask whether Plaintiff has taken any statements relevant to the

 case. [DN 41-2 at 4-5]. Defendants allege that Plaintiffs responses failed to “state whether he has

 taken any statements pertaining to the subject matter of this action or the issues involved herein. .

 . .” [DN 44 at 1]. Plaintiffs answer was: “See videos. However, question is too broad, need more

 specific request.” Id. As explained above in the analysis regarding Interrogatories 5 and 6, it is

 apparent to the Court that plaintiff has been interviewing witnesses and taking statements.

          Not only are the existence of the statements discoverable, but the statements themselves

 are discoverable. Nam v. U.S. Xpress, Inc., No. 1:11-CV-116, 2012 WL 12840094, at *3 (E.D.

 Tenn. May 15, 2012) (citing Basaldu v. Goodrich Corp., No. 4:06-CV-23, 2009 WL 1160915, at

 *1 (E.D. Tenn. Apr. 29, 2009)) (“a majority of courts considering this issue have reached the same

 conclusion as this Court and have required disclosure of witness affidavits and sworn statements

 prepared in anticipation of litigation.”); Brown v. Tax Ease Lien Servicing, LLC, No. 3:15-CV-

 208-CRS, 2017 WL 6939338, at *22 (W.D. Ky. Feb. 16, 2017); Trustees of Plumbers &

 Steamfitters Loc. Union No. 43 Health & Welfare Fund v. Crawford, 573 F. Supp. 2d 1023, 1028



 the answering party's knowledge or control. A party cannot omit responsive information from the answer on the basis
 that the interrogating party may already know it. If an interrogatory asks for a yes or no answer, an answer that fails
 to include a yes or no may be incomplete. While courts choose different words to describe the characteristics of a
 proper answer, the basic principle is simple. Courts expect parties to give real answers to the questions asked.” Rule
 33. Interrogatories to Parties, 1 Federal Rules of Civil Procedure, Rules and Commentary Rule 33.
 3
   Plaintiff asserts that “the Defense eludes that the undersigned did not get responses from the Plaintiff, they [sic]
 clearly state in Para 1 of Pg. 3 that the responses were evasive and incomplete, or non-responsive. Which is it?
 Neither!” [DN 43 at 2]. To the extent that Plaintiff is arguing that any of these arguments create contradiction, that
 argument fails. The Defense identified that Plaintiff has failed to meet deadlines. [DN 41 at 3]. This is true. Further,
 many responses were evasive, many responses were incomplete, and many responses were nonresponsive. Plaintiff
 must adequately respond to discovery.


                                                            6
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 7 of 15 PageID #: 332




 (E.D. Tenn. 2008) (finding that witness statements and affidavits are discoverable evidence and

 that withholding witness names and statements justified reopening discovery).           An adverse

 attorney must have the ability to obtain information from witnesses. Witness statements are

 discoverable so long as attorney-work product is not implicated: here, where there is no reason to

 believe the knowledge of the witness would pertain to the legal theories of the case, the statements

 taken are discoverable. Plaintiff must identify if he has taken any statements from witnesses in

 this case, and if so, identify the witnesses.

                               Interrogatory Request Numbers 13-18

         Defendants’ request that Plaintiff “provide facts to support his allegations contained in

 his Amended Complaint. . . .” [DN 44 at 1]. Specifically, Defendants request facts to support

 the following:

                  Interrogatory 13: Mayor Harless directed and/or approved the illegal
                  actions
                  Interrogatory 14: Chief of police Barnhill directed and/or approved
                  the illegal actions
                  Interrogatory 15: Mayor Pro Tem Wilson directed and/or approved
                  the illegal actions
                  Interrogatory 16: Police officers were receiving instructions and
                  approval via Police Dispatch during the incident
                  Interrogatory 17 Mayor, Police Chief, and Mayor Pro Tem were
                  informed in advance of the illegal arrest
                  Interrogatory 18: Defendants used irregular and unlawful procedure
                  to prevent Plaintiffs attendance at the CWP meeting, speaking at the
                  meeting, and petitioning the federal officials

 [DN 41-2 at 6-8]. Plaintiff responded to all that: “The instant incident involves a pattern of

 conduct that has been ongoing for several years. Need more specific question.” And references the

 video of the Paducah City Commission and to Police Body Camera videos. [DN 41-2 at 7-8].

 These responses are insufficient for the same reasons as Interrogatories 7 and 12. The responses




                                                   7
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 8 of 15 PageID #: 333




 lack the requisite specificity required by Fed.R.Civ.P. 33(b)(4) and are “evasive or incomplete”

 per Fed.R.Civ.P. 37(a)(4). Plaintiff must provide real answers to the questions asked.

                           Interrogatory Request Numbers 19

           Interrogatory 19 requested Plaintiff “state in detail and itemize all expenses and losses for

 which he is claiming damages. . . .” [DN 44 at 1]. Plaintiff’s answer stated: “Greater than

 $100,000, currently acquiring Forensic Accountant and will provide detail as soon as it is

 available.” [DN 41-2 at 8].

           This is not sufficient. Parties are required to disclose a computation of damages at the

 outset of the case.4 Specifically, the rules on mandatory initial disclosures require: “a computation

 of each category of damages claimed by the disclosing party—who must also make available for

 inspection and copying as under Rule 34 the documents or other evidentiary material, unless

 privileged or protected from disclosure, on which each computation is based, including materials

 bearing on the nature and extent of injuries suffered[.]” Fed. R. Civ. P. 26(a)(1)(A)(iii). Plaintiff

 must supplement his answer with a detailed itemization of the claimed expenses and losses he

 claims.

                                  Interrogatory Request Numbers 21-22

           “Interrogatory Nos. 21 and 22 request that Plaintiff list all hospitals, practitioners of the

 medical profession, and pharmacies that have provided treatment to Plaintiff in the past ten years.”

 [DN 41 at 9]. Plaintiff answered both stating only: “Overly burdensome and in violation of

 Medical Privacy Act[.]” [DN 41-2 at 9]. In both his amended complaint and his answer to



 4
   “Rule 26(a)(1) requires the parties to make certain initial disclosures in most civil cases. The parties must make
 these disclosures automatically and without the need for a discovery request from any other party.” Rule 26. Duty to
 Disclose; General Provisions Governing Discovery, 1 Federal Rules of Civil Procedure, Rules and Commentary Rule
 26.



                                                          8
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 9 of 15 PageID #: 334




 Interrogatory 20, Plaintiff indicates that he is claiming damages for injuries to his right shoulder,

 artificial hip, neck, hand, and wrist; and for his nightmares, Insomnia, and PTSD. [DN 8, 41-2 at

 8]. This places the Plaintiffs medical records squarely at issue in this case.

        First, as explained at the outset of this opinion, Plaintiff’s burden requires more than simply

 declaring an undue burden. Rule 26 requires that the party from whom discovery is sought must

 show that the information is not reasonably accessible because of undue burden or cost. If that

 showing is made, the court may nonetheless order discovery from such sources if the requesting

 party shows good cause, considering the limitations of Rule 26(b)(2)(C). No such showing has

 been made. Here, where the requesting party shows good cause that this information will be

 necessary to evaluating damages, it is clearly relevant and discoverable.

        Second, to be sure, individuals have a right to privacy regarding their medical records. In

 re Zuniga, 714 F.2d 632, 641 (6th Cir. 1983). However, these rights are waived when those records

 are put at issue in the case. Maday v. Pub. Librs. of Saginaw, 480 F.3d 815, 821 (6th Cir. 2007).

 This is particularly true in this case where Plaintiff asserts that the events resulted in his PTSD,

 nightmares and insomnia. O'Malley v. NaphCare Inc., 311 F.R.D. 461, 468 (S.D. Ohio 2015)

 (“[Plaintiff’s] medical records are relevant to her claim for emotional distress damages”); Maysey

 v. Henkel Corp., No. 1:17CV-00108-GNS, 2018 WL 314859, at *3 (W.D. Ky. Jan. 5, 2018)

 (holding that “placing one's mental health at issue constitutes a waiver of the privilege.”);

 Witschger v. E.I. DuPont de Nemour & Co., 2012 U.S. Dist. LEXIS 160902, at *3 (S.D. Ohio Nov.

 9, 2012) (“to the extent plaintiff seeks damages for emotional distress, his medical records are

 relevant[.]”); Noble v. Ruby Tuesdays Restaurants, Inc., 2007 WL 3125131, at *2 (S.D. Ohio Oct.

 23, 2007) (“Plaintiff's medical records are relevant to any claim for emotional distress or mental

 anguish.”); Ross v. Bachand, 2016 U.S. Dist. LEXIS 3436, at *10 (E.D. Mich. Jan. 12, 2016);



                                                   9
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 10 of 15 PageID #: 335




  (“[Plaintiff] placed her medical records at issue in this case by filing claims for emotional distress

  damages. As long as [Plaintiff] seeks such non-economic damages, [Plaintiff’s] medical records

  are relevant and discoverable.”)

         Plaintiff must list all hospitals, practitioners of the medical profession, and pharmacies

  where he has received treatment in response to these interrogatories.

                                         Document Request 3

         Defendants request Plaintiff “execute a medical authorization. . . .” [DN 44 at 1]. And

  Plaintiff answers: “Objection, Irrelevant[.]” [DN 41-2 at 12]. The objection is misplaced. The

  Defendant correctly states that: “For the same reasons that Plaintiff must respond to Interrogatory

  Numbers 21 and 22, Plaintiff must be compelled to sign a medical release authorization as

  requested in Request for Production No. 3.” [DN 41 at 11].

         Where a Plaintiff refuses to sign a medical release authorization, courts in this jurisdiction

  may grant relief in one of two ways: (1) the Court may order the party to sign an authorization; or

  (2) where subpoenas are sent and the third-party medical providers seek to quash them, the Court

  may deny those motions to quash. See Thompson v. Hartford Life & Accident Ins. Co., No., 2011

  WL 13209804, at *6 (W.D. Ky. Mar. 23, 2011), Graves v. Standard Ins. Co., 2015 WL 13714339,

  at *11 (W.D. Ky. May 22, 2015); Cf. M.T. by & through Thomas v. Saum, 2012 WL 12996181, at

  *4 (W.D. Ky. Dec. 10, 2012), Maysey, 2018 WL 314859 (W.D. Ky. Jan. 5, 2018). In the interest

  of judicial economy, and where Plaintiff has already withheld information relating to his providers

  for over two years, Plaintiff shall execute the medical release authorization.




                                                   10
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 11 of 15 PageID #: 336




                                        Document Request 4

         Defendants request the Plaintiff produce his federal and state income tax returns. . . .” [DN

  44 at 2]. The Plaintiff answered, again: “Objection, Irrelevant[.]” [DN 41-2 at 12]. However, the

  Plaintiff also concedes the documents relevance to damages. [DN 43 at 2].

         Plaintiff must respond, either with these records or by stating that he does not seek damages

  for lost wages or for impairment of earning capacity. Defendant is correct that “if Plaintiff would

  have responded to Interrogatory No. 19 as to the elements of damages he intends to seek, the

  parties would then be in a position to know whether Plaintiff intends to seek damages that renders

  his income tax documents relevant.” [DN 41 at 12]. And correctly identifies that “[i]t is well

  established that a plaintiff’s income tax returns are relevant to claims for lost wages and

  impairment to earning capacity.” [DN 41 at 11 (citing Petition of U.S. Steel Corp., 479 F.2d 489,

  494 (6th Cir.1973); Queen v. City of Bowling Green, 1:16-CV-00131-JHM-HBB, 2017 WL

  4355689, *7 (W.D. Ky. Sept. 29, 2017); Laporte v. B.L. Harbert Intern., LLC, 5:09-CV-219-TBR,

  2010 WL 4323077, at *4-*5 (W.D. Ky. Oct. 26, 2010)).

         As it stands, it is unclear to this Court whether or not the documents are relevant, and it

  will only be possible to ascertain the answer if and when Plaintiff responds substantively to

  Interrogatory 19 and this request for production.

                                     Document Request 7 & 19

         “In Request Nos. 7 and 19, Defendants requested that Plaintiff produce all letters,

  correspondence, diaries, notes, journals, and statements relevant to the allegations of Plaintiff’s

  Amended Complaint. Plaintiff did not produce any documents in response to these discovery

  requests.” [DN 41 at 12]. Plaintiff provided boilerplate objections to each: “Objection work

  product privilege[.]” [DN 41-2 at 13-14]. As explained at the outset of the opinion, these



                                                  11
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 12 of 15 PageID #: 337




  boilerplate objections necessarily fail—Plaintiff is required to produce the documents where he

  failed to make the requisite showing that he prepared the specific document to be withheld was

  prepared in anticipation of this litigation.5 Fed. R. Civ. P. 26(b)(3)(A).

                                                Document Request 13

           “In Request No. 13, Defendants requested that Plaintiff produce a copy of any and all social

  networking site content (“SNS”) relating to the allegations in Plaintiff’s Amended Complaint.”

  [DN 41 at 12]. Plaintiff answered: “Objection: irrelevant, overly broad, and intrusive[.]” [DN 41-

  2 at 14].

           “[T]here is no dispute that social media information may be a source of relevant

  information that is discoverable.” Georgel v. Preece, No. 0:13-CV-57-DLB, 2014 WL 12647776,

  at *3 (E.D. Ky. Feb. 28, 2014) (quoting Reid v. Ingerman Smith LLP, No. CV 2012-0307 ILG

  MDG, 2012 WL 6720752, at *1 (E.D.N.Y. Dec. 27, 2012)); see also, e.g., Locke v. Swift Transp.

  Co. of Arizona, LLC, 2019 WL 430930, at *2 (W.D. Ky. Feb. 4, 2019) (“Social networking site

  content (‘SNS’) is subject to discovery under Rule 34. To fall within the scope of discovery, SNS



  5
    Defendant submits that “Plaintiff cannot claim the attorney work-product privilege because he is not an attorney.”
  [DN 41 at 12]. While the Court need not reach this issue, it is clear that Defendant paints with too broad a brush.
  There are certainly circumstances where the work product of a pro-se plaintiff is protected by privilege. To take
  advantage of work product privilege, a party must prove that the materials in question are: (1) documents and tangible
  things; (2) Prepared in anticipation of litigation or trial; and (3) By or for the party or by and for the party’s
  representative. Fed. R. Civ. P. 26(b)(3)(A). While Courts have denied the application of privilege to the work of
  pro-se litigants, the Defendant fails to acknowledge that courts in this circuit have also acknowledged this right for
  pro-se litigants. See, e.g., Coles v. Dearborn Midwest Co., No. 13-14450, 2014 WL 7530433, at *2 (E.D. Mich. Sept.
  17, 2014), objections overruled sub nom. Coles v. Dearborn Mid-W. Co., No. 13-CV-14450, 2015 WL 163829 (E.D.
  Mich. Jan. 13, 2015); Systemes v. Childress, No. 09-10534, 2013 WL 12181774, at *1 (E.D. Mich. Nov. 22, 2013).
  The collection of cases cited by Defendant is also telling, where the Court provides opposite dicta to the cited purpose.
  McKenzie v. McNeil, No. 4:11CV45-RH/WCS, 2012 WL 695108, at *1 (N.D. Fla. Mar. 1, 2012) (“I assume without
  deciding that a pro se litigant can assert at least some work-product protection.”) There are longstanding inter and
  intra circuit splits on this issue. Advisory Committee’s Notes, Fed. R. Civ. P. 26. Further, the purpose of the doctrine
  is to “preserve the integrity of the adversarial process.” In re Prof'ls Direct Ins. Co., 578 F.3d 432, 438 (6th Cir.2009)
  (citing Hickman v. Taylor, 329 U.S. 495, 510–14)); Newhouse v. United States (In re Antitrust Grand Jury), 805 F.2d
  155, 164 (6th Cir.1986). Individuals have a right to represent themselves and a pro-se litigant must act in the role of
  client and attorney simultaneously. Thus, to deny the application of privilege based on this distinction alone would
  disturb the very purpose of the doctrine, allowing an adversary limitless overreach in discovery.


                                                             12
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 13 of 15 PageID #: 338




  information must meet the relevance standard, and the burden of discovering the information must

  be proportional to the needs of the case.”); Terrell v. Memphis Zoo, Inc., 2018 WL 3520139, at *4

  (W.D. Tenn. July 20, 2018); Adkisson v. Jacobs Eng'g Grp., Inc., No., 2020 WL 8254452, at *3

  (E.D. Tenn. Dec. 10, 2020). “It is also clear that content of social networking sites is not privileged

  or otherwise protected from discovery merely because a party deems the content ‘private.’”

  Georgel v. Preece, 2014 WL 12647776, at *3 (E.D. Ky. Feb. 28, 2014) (citing Keller v. Nat'l

  Farmers Union Prop. & Cas., 2013 U.S. Dist. LEXIS 452, *10-11 (D. Mont. Jan. 2, 2013)).

         Here, based on public Facebook posts, it is clear that Plaintiff has extensively commented

  on the case and identified both evidence and witnesses on the platform. [DN 41-7]. The Plaintiff

  argues that Defendant’s use of this evidence proves that “almost all of the material they seek is

  already provided” and that “[Defendants] allege they have not received the Facebook posts of mine

  yet they [sic] detail it and attach 61 pages.” [DN 43 at 2-3]. This is no argument. First, because

  Plaintiff clearly did not provide this information, though he was required to—instead, the

  Defendants were required to find this content themselves. [DN 41 at 14]. And, second, because

  the existence of such extensive content provides a strong indication that he is withholding relevant

  and discoverable evidence that is privately viewable within his account. Plaintiff must produce

  the content. This does not mean that all private communications are relevant or discoverable, but

  it does mean that Plaintiff must produce all content relating to the events put at issue in the

  amended complaint. There is no issue with the request being overbroad due to these limitations.




                                                    13
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 14 of 15 PageID #: 339




         The Court, having reviewed the parties’ briefing in this matter, arguments from counsel,

  the record, and being otherwise sufficiently advised, IT IS HEREBY ORDERED that Plaintiff

  shall supplement his response to Defendants’ First Set of Interrogatories and Requests for

  Production by no later than thirty days from the entry of this order:

             1. Plaintiff shall supplement his responses to Interrogatories 5 and 6; providing the

                 identity and contact information of witnesses that witnessed the events articulated

                 in the amended complaint and witnesses that Plaintiff plans to call at trial.

             2. Plaintiff shall supplement his responses to Interrogatories 7 and 12; stating, in

                 detail, the sequence of events leading to the incidents alleged in the amended

                 complaint.

             3. Plaintiff shall supplement his responses to Interrogatories 10 and 11; stating

                 whether he has taken any statements in connection with this case, and if so, Plaintiff

                 must identify those individuals.

             4. Plaintiff shall supplement his responses to Interrogatories 13-18; providing the facts

                 supporting the specific allegations contained in the amended complaint.

             5. Plaintiff shall supplement his response to Interrogatory 19; itemizing and stating in

                 detail all expenses and losses he is claiming as damages.

             6. Plaintiff shall supplement his responses to Interrogatories 21-22; providing a list of

                 all hospitals, practitioners, and pharmacies that have provided him treatment in the

                 past ten years.

             7. Plaintiff shall supplement his response to Document Request 3; executing a medical

                 release authorization.




                                                    14
Case 5:18-cv-00123-TBR-LLK Document 46 Filed 05/13/21 Page 15 of 15 PageID #: 340




           8. Plaintiff shall supplement his response to Document Request 4; producing both

                state and federal income tax returns if he intends to seek compensatory damages.

                In the case that he does not seek compensatory damages, he must state so in

                response to Interrogatory 19 as stated previously.

           9. Plaintiff shall supplement his response to Document Requests 7 and 19; producing

                all non-privileged correspondence, diaries, notes, journals, and statements that are

                relevant to the allegations in the amended complaint. Plaintiff must produce all

                such evidence that he did not prepare directly for this litigation. And, even if it

                was, if Plaintiff has disclosed those documents to any person, they shall be

                produced as well.

           10. Plaintiff shall supplement his response to Document Request 13; producing all

                related social media information that relates to the allegations contained in the

                amended complaint.

       IT IS SO ORDERED
        May 13, 2021




  c:   Gary S. Vander Boegh, pro se
       Counsel of Record

                                                 15
